 Case 3:20-cr-00329-JLS Document 59 Filed 02/08/21 PageID.172 Page 1 of 4



 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 AMANDA L. GRIFFITH
   California Bar No. 243854
 3 Assistant U.S. Attorney
   Federal Office Building
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-8970
   Email: mandy.griffith@usdoj.gov
 6
   Attorneys for Plaintiff
 7 United States of America
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                      Case No. 20cr0329-JLS
11                      Plaintiff,                  MOTION OF THE UNITED
                                                    STATES FOR AN AMENDED
12          v.                                      ORDER OF CRIMINAL
                                                    FORFEITURE
13   ANGELO NIKOS STEVENS,
14                      Defendant.
15
16         COMES NOW Plaintiff, the United States of America, by and through its
17 counsel, Robert S. Brewer, Jr., United States Attorney, an d Am anda L. Griffith,
18 Assistant United States Attorney, and respectfully submits the United States
19 Government’s Motion for an Amended Order of Crim inal Forfeiture. In su pport
20 thereof, the United States sets forth the following:
21         1.    On December 1, 2020, this Court entered its Preliminary Order of
22 Criminal Forfeiture, which condemned and forfeited to the Un ited St ates all righ t ,
23 title and interest of ANGELO NIKOS STEVENS (“Defendant”) in t he following
24 properties:
25         (1) computer images and printed images determined by law enforcement
           to depict minors engaging in sexually explicit conduct and
26
           (2) the items, equipment, computers, disks, an d m edia seized by law
27         enforcement during the investigation of the offenses to which the
           defendant has pled guilty, including:
28
  Case 3:20-cr-00329-JLS Document 59 Filed 02/08/21 PageID.173 Page 2 of 4




 1                1.     One SanDisk, Ultra USB 3.0
 2                2.     One Samsung Galaxy Note 9, Model #SM-N960U1, Serial
                         Number RF8K91Y3T2A
 3
                  3.     One SanDisk Ultra Plus 200 GB micro SD card, Serial
 4                       Number 8276DVHDY13Y
 5                4.     One USB
 6                5.     One USB
 7                6.     One Memory Card
 8                7.     One Lexur 16 GB USB drive
 9                8.     One San Disk 32 GB SD card
10                9.     One 1 TB hard drive
11                10. One Apple iPhone 6, IMEI 359304063580586.
12         2.     For thirty (30) consecutive days ending on January 7, 2021, the
13 United States published on its forfeiture website, www.forfeiture.gov, n otice of t h e
14 Court’s Order and the United States’ intent to dispose of the properties in such
15 manner as the Attorney General may direct, pu rsuant t o 21 U.S.C. § 853(n ) an d
16 Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
17 Forfeiture Actions, and further notifying all third parties of their right to petition t he
18 Court within thirty (30) days of the final publication for a hearing t o adju dicate t he
19 validity of their alleged legal interest in the properties.
20         3.     There were no potential third parties known to the United States to have
21 alleged an interest in the forfeited properties; therefore, n o on e was provided wit h
22 direct notice of the forfeiture.
23         4.     Thirty (30) days have passed following the final date of notice by
24 publication, and no third party has made a claim to or declared an y in t erest in t he
25 forfeited properties described above.
26 //
27 //
28 //
                                           -2-                             20cr0329
 Case 3:20-cr-00329-JLS Document 59 Filed 02/08/21 PageID.174 Page 3 of 4




 1        WHEREFORE, the United States respectfully requests:
 2        1.     That this Court enter an Amended Order of Criminal Forfeiture,
 3 condemning and forfeiting to the United States of America all right, title and interest
 4 of ANGELO NIKOS STEVENS and any and all third parties in
 5        (1) computer images and printed images determined by law enforcement
          to depict minors engaging in sexually explicit conduct and
 6
          (2) the items, equipment, computers, disks, an d m edia seized by law
 7        enforcement during the investigation of the offenses to which the
          defendant has pled guilty, including:
 8
                 1.    One SanDisk, Ultra USB 3.0
 9
                 2.    One Samsung Galaxy Note 9, Model #SM-N960U1, Serial
10                     Number RF8K91Y3T2A
11               3.    One SanDisk Ultra Plus 200 GB micro SD card, Serial
                       Number 8276DVHDY13Y
12
                 4.    One USB
13
                 5.    One USB
14
                 6.    One Memory Card
15
                 7.    One Lexur 16 GB USB drive
16
                 8.    One San Disk 32 GB SD card
17
                 9.    One 1 TB hard drive
18
                 10.   One Apple iPhone 6, IMEI 359304063580586;
19
20        2.     That costs incurred by the United States Marshals Service, t he Federal
21 Bureau of Investigation and any other governmental agencies which were incident t o
22 the seizure, custody and storage of the properties be the first charge against the
23 forfeited properties; and
24 //
25 //
26 //
27
28
                                        -3-                            20cr0329
 Case 3:20-cr-00329-JLS Document 59 Filed 02/08/21 PageID.175 Page 4 of 4




 1        3.    That the Court order the Federal Bureau of Investigation t o dispose of
 2 the properties forthwith in accordance with the law.
 3        DATED: February 8, 2021.
 4                                       Respectfully submitted,
 5                                       ROBERT S. BREWER, JR.
                                         United States Attorney
 6
                                         s/ Amanda L. Griffith
 7
                                         AMANDA L. GRIFFITH
 8                                       Assistant United States Attorney
                                         Attorneys for Plaintiff
 9                                       United States of America
10
11
12
13
14 Attachment: Declaration of AUSA Amanda L. Griffith
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -4-                           20cr0329
